DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2. 	Claims 25 and 27 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, Species A and B; Group II, Species B and C; Group III, Species A; there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/29/2021.
3.	Applicant’s election without traverse of Group I, Species C; Group II, Species A; and Group III, Species B in the reply filed on 04/29/2021 is acknowledged.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 1-2, 7-12, 15-21, 26, 28, and 31-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the closed cells including sidewalls having a thickness tapering from the first layer to a distal end within the sealed space” in Claim 1 and 40 is unclear if “the sidewalls Claims 2, 7-12, 15-21, 26, 28, and 31-39 would be rejected as being dependent from claim 1. Claims 41-44 would be rejected as being dependent from claim 40. 
Allowable Subject Matter
6.	Claims 1-2, 7-12, 15-21, 26, 28, and 31-44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
7.	Claims 45-49 allowed.
8.	The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 would be allowable for disclosing the sealed space including a port at a proximal end of the sealed space; the closed cells including sidewalls having a thickness tapering from the first layer to a distal end within the sealed space; and an applicator having an aperture formed in the second layer at a distal end of the sealed space, wherein the aperture exposes a portion of the plurality of closed cells to define a recessed space adapted to be fluidly coupled to the tissue site.

Locke et al. (WO 2017119996 A1), hereinafter referred to as “Locke”, teaches an apparatus for managing fluid in a system for treating a tissue site (see Abstract); a first layer (422) including polymeric film (see Paragraph [0078], lines 4-5); a second layer (423) including polymeric film (see Paragraph [0078], lines 4-5) coupled to the first layer to form a sealed space between the first layer and the second layer (see Figure 4A2), the sealed space including a port (148) at a proximal end of the sealed space (snag it); a first inner layer (428) including a polymeric film (see last sentence of paragraph [0080]) disposed between the first layer and the second layer and defining a plurality of closed cells (424) with the first layer (see Figure 4A2). However Locke fails to teach the closed cells including sidewalls having a thickness tapering from the first layer to a distal end within the sealed space; and an applicator having an aperture formed in the second layer at a distal end of the sealed space, wherein the aperture exposes a portion of the plurality of closed cells to define a recessed space adapted to be fluidly coupled to the tissue site. While Locke does disclose a plurality of close cells, the functionality differs from the instant application. Locke allows fluids or wound exudate to flow through apertures (405) of the apparatus rather than having fluid channels to transport the fluid to the applicator as described in the instant application. There is no prior art that discloses a thickness tapering from the first layer to the distal end of the closed cells. The applicator also does not have an 
Melin (EP 2815731 A1) teaches an apparatus for managing fluid in a system for treating a tissue site (see Abstract), the apparatus comprising: a first layer (30) including polymeric film (can be polyurethane, see Paragraph [0065]); a second layer (32) including polymeric film (can be polyurethane, see Paragraph [0065]) coupled to the first layer to form a sealed space between the first layer and the second layer, the sealed space including a port (24) at a proximal end of the sealed space; a first inner layer (34) including a polymeric film (see Paragraph [0065]) disposed between the first layer and the second layer and defining a plurality of closed cells (28) with the first layer. However, Melin fails to teach the closed cells including sidewalls having a thickness tapering from the first layer to a distal end within the sealed space; and an applicator having an aperture formed in the second layer at a distal end of the sealed space, wherein the aperture exposes a portion of the plurality of closed cells to define a recessed space adapted to be fluidly coupled to the tissue site. Melin solves the same problem as the instant of such sealed cavities will generally not be compressed when subjected to a negative pressure and this implies that the fluid transport dressing may maintain its fluid transporting capability even when being used in a negative pressure wound treatment system. However, rather than having a single aperture in the second layer of the film to transport the fluid to the port, Melin uses multiple slits to transport the fluid upwards (as shown in Figure 1 and 5).This differs from one single aperture exposing the portion of closed cells and adapted to be fluid coupled. Therefore the combination of limitations would be considered allowable. 
Claim 40 would be allowable for disclosing a first inner layer including a polymeric film disposed between the first layer and the second layer and defining a plurality of closed cells with the first layer, the closed cells including sidewalls having a thickness tapering from the first layer to a distal end within the sealed space; and a second inner layer including a polymeric film disposed between the first layer and the second layer and defining a plurality of closed cells with the second layer, the closed cells including sidewalls having a thickness tapering from the second layer to a distal end within the sealed space.
Locke (US 10548777 B2) teaches an apparatus for managing fluid in a system for treating a tissue site (see Abstract)(see Figures 9 and 10), the apparatus comprising: a first layer (first sealing layer (388)) including a polymeric film (see Col. 26 lines 6-30); a second layer (second sealing layer (390) including a polymeric film (see Col. 26 lines 6-30) coupled to the first layer with a seal forming a sealed space between the first layer and the second layer (see Col. 26 lines 33-38); However, Locke et al. fails to teach a first inner layer including a polymeric film disposed between the first layer and the second layer and defining a plurality of closed cells with the first layer, the closed cells including sidewalls having a thickness tapering from the first layer to a distal end within the sealed space; and a second inner layer including a polymeric film disposed between the first layer and the second layer and defining a plurality of closed cells with the second layer, the closed cells including sidewalls having a thickness tapering from the second layer to a distal end within the sealed space. While Locke et al. teaches an apparatus for managing fluids with a bridging component defining an internal passageway in fluid communication between a receiving end of the bridge and a transmitting end of the bridge, the functionality differs from the instant application. Locke et al. comprises a bridge absorbent 
Claim 45 would be allowable for disclosing a plurality of closed cells having sidewalls tapering from the base layer to a distal end of the closed cells; a top layer including a polymeric film having a plurality of closed cells including sidewalls tapering from the top layer to a distal end of the closed cells.
Coulthard et al. (US 20140316358 A1) teaches an apparatus for managing fluid in a system for treating a tissue site (see Abstract), the apparatus comprising: a top layer (top wall (431)) including a polymeric film (see Paragraph [0038]) having a plurality of closed cells (462); a base layer (bottom wall (304)) including a polymeric film (see Paragraph [0038]) coupled to the top layer with a seal forming a sealed space between the top layer and the base layer (both the first wall (432) and the second wall (434) may have side ends perpendicular to the first end and the second end that join to the side walls forming the canister (406), see last sentence of Paragraph [0076]), the base layer further including a plurality of closed cells (462); and a barrier (array 438) coupled between the top layer (the array can be disposed between the sump (440) and the top wall (431), see Figure 8) and the base layer to form two fluid pathways within the sealed space (the reduced-pressure source (108) can also draw the gas and evaporated liquid through an indirect fluid path formed by the array (438), see Paragraph [0083]). However, Coulthard et al. fails to teach the closed cells including sidewalls having a thickness tapering .
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549.  The examiner can normally be reached on Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/E.R./ (6/17/2021)Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781